Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 02/14/2020.
Claims 1-15 are pending in the application. Claims 16-22 are withdrawn from consideration.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/21 and 03/01/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Election/Restrictions
I Claims 1-15, drawn to modeling soil moisture, G05B 13/04.
II Claims 16-22, drawn to controlling a water distribution system, G05B2219/2625.

      The inventions are distinct, each from the other because of the following reasons: Inventions I -II are related as subcombinations usable together. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the method of deriving soil 
6. The Examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
3. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

 (d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
7.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
8.    The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is he case. In 
Applicant’s representative, Mr. Brush, elected Group I without traverse via telephonic confirmation on 8/6/2021.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 1 and 8:
      The claims recite “using measured parameters of rainfall, soil type, irrigation historical data and crop factor with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district.”

The specification, published para. 0167, describes a soil moisture determination (soil moisture at (x, y, t) (SM) using said measured parameters, whereas the specification, published para., 0174, describes the evapotranspiration algorithm (ET)
  The claim language suggests a dependent relationship between ET and the measured parameters of SM (e.g. derive or interpolate), but the specification does not appear to provide support for interpolating the soil moisture using the measured parameters of SM with ET.  In 
For purposes of examination, a derivation of soil moisture is interpreted as determining soil moisture for ET separate from SM, but the combination provides an overall indication of soil moisture. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
       Claim 1 recites using system identification techniques to produce an algorithm, which is representative of a mathematical relationship (Applicant’s specification, published paragraphs, 0130-0174).  The mathematical relationship includes producing the algorithm, calibrating said algorithm, and the application of measured parameters to the algorithm for determining moisture at selected locations.  
     This judicial exception is not integrated into a practical application because using said measured parameters is based on tangential data gathering activities and used as input for interpolating a moisture level at a selected location (2106.05(g)) The irrigation district is recited generally so as to represent a contextual limitation as well as indicate the field of use (2106.05(h) 
      The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following limitations represent conventional ordinary irrigation components:
   Irrigation district, location, and moisture sensors (infra applied prior art, 8660705, Title, ABSTRACT), see also 2106.05(d)
    As per claim 2, the inclusion of ground penetrating radar represents tangential data gathering for providing soil type (2106.05(g)) as well as a conventional and ordinary means for determining soil properties (2106.05(d) infra applied prior art.
   As per claim 3, said historical data is elaborated upon based on time and volume, which represents contextual data for input into the algorithm (2106.05(h) as well as conventional and ordinary values associated with irrigation systems, infra applied prior art, 2106.05(d)
  As per claim 4, a solar radiation spectrum is elaborated upon and represents contextual data (2106.05(h)) as well as is conventional and ordinary values associated with solar radiation, infra applied prior art, 
  As per claim 5, a method of irrigation areas based on the determination is recited generally so as to represent a direction to apply (2106.05(f))
   As per claim 6, the inclusion of catchment areas represents an indication of the field of irrigation systems as well as conventional and ordinary components associated with irrigation, infra applied prior art (2106.05(h), 2106.05(d)

   Claims 8 is rejected under the same rationale as claim 1 with the exception of further including weather stations and a networked computer system.  The networks computer system is recited generally so as to represent instructions to apply the abstract idea.  Each of the weather stations represents a means to gather data and therefore no more than tangential data gathering activities.  The weather station and computer system represent conventional and ordinary components of irrigation systems, infra applied prior art (see 2106.05(d)-(h))
 Claim 9-14 substantially mirror claims 2-8 and are rejected under the same rationale, supra claims 2-8.
  Claim 15 generally recites the said weather stations are included with a plurality of flood gates.  Under the BRI of “included,” infra claim 15 rationale, the association of weather stations with flood gates represents tangential data gathering activity.  Absent the flood gate integrating a weather station, a weather station and flood gate[s] represent conventional and ordinary components, infra applied prior art (see 2106.05(d)-(h))



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 8 recite “using system identification techniques to produce an algorithm for evapotranspiration.”  The specification describes the identification techniques as the following:
“In applying the logic, the method (additionally/alternatively) includes applying a model derived from system identification. System Identification techniques are used to produce an algorithm that derives evapotranspiration on a spatially variable scale that can be used to determine the moisture in the soil on the same spatially variable scale. Calibration of the algorithm will be achieved by the direct measurement of the moisture in the soil using sensors 500 distributed throughout the irrigation area and providing good representation of spatial variability of the input data.” 0163

   The specification does not detail the particular techniques, steps per technique for deriving the algorithm, and/or which particular selection from multiple variables would be utilized to produce said algorithm. The techniques are described in terms of producing an 
      Claims 2-7 and 9-15 are rejected based on their dependency on a rejected base claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7-8, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mewes et al. (PG/PUB 20180164762).
1. Mewes et al. teaches a method of spatially denying fee-soil moisture at a selected location within an irrigation district to be irrigated (Figure 1, ABSTRACT)
using system identification techniques (Figure 1, Figure 2-210-280)  to produce an algorithm (e.g. customized land surface modeling paradigms, Figure 1-132)  for evapotranspiration (e.g. as interpreted, the model is used in part for determining residual water moisture based on evaporation/evapotranspiration, 0079, see also 0064) based on a predetermined selection (e.g. as interpreted, selecting at least one or more parameters) from the following measured parameters: solar radiation spectrum (0024), wind speed, temperature (Figure 1-164, 0033),  humidity, crop factor (Figure 1-117), soil type (0024, 0050), barometric pressure, irrigation historical data (0053), and energy measurement from solar panels at each of a plurality of representative locations (0024, 0039, 0064, Figure 1: see derivation of the model based in part of said selection of at least one of said measured parameters, see also Figure 2-240)
calibrating said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors;( 0029, 0033, 0051)
using measured parameters of rainfall (0064), soil type (0049-50), irrigation historical data (0053), and crop factor (0049) with said algorithm (e.g. as interpreted, as inputs into the model) to derive or interpolate soil moisture at said selected location within said irrigation district. (0031, 0040, 0049, 0053 ,0055-56, 0063, Figure 1)
3.    Mewes et al. teaches the method of claim 1, wherein said irrigation historical data is based on time and volume of the irrigation to provide saturation data on said soil moisture (0053, 0064)
5.    Mewes et al. teaches the method of claim 1, further including irrigating predetermined areas of said irrigation with an irrigation management system to district based on the determination of (0027, 0041, 0048 0050, 0053)
7.    Mewes et al. teaches the method of claim 5 comprising said irrigation management system monitoring said soil moisture at said plurality of representative locations and monitors at least one or more of climate forecast, water orders from end users, crop details, water levels, and flow gate opening measurements of said irrigation district (Figure 1, 0031, 0032, 0046, 0053, 0085, claim 1)

8.    Mewes et al. teaches an apparatus comprising:
a soil moisture determination system to spatially derive the-soil moisture at a selected location within an irrigation district to be irrigated (Figure 1, ABSTRACT, claim 1), said s soil moisture determination system comprising:
a networked computer system (Figure 1, 0083, 0087) connected to a plurality of weather stations within said irrigation district (0083: see remotely sensed observation platforms, including weather radars), wherein the networked computer system is configured and arranged to:
 measure a selection from: solar radiation spectrum., wind speed, rainfall, temperature, humidity, barometric pressure, and energy measurement from solar panels at each of a plurality of representative locations, said networked computer system having data access to crop factor, soil type, and irrigation historical data at said representative locations (0024, 0039, 0064, Figure 1: see derivation of the model based in part of said selection of at least one of said measured parameters, see also Figure 2-240)
  use system identification techniques ((Figure 1, Figure 2-210-280, to produce an algorithm for evapotranspiration (e.g. customized land surface modeling paradigms, Figure 1-132)  based on a predetermined selection from the weather station measurements and the data access to crop factor, soil type, and irrigation historical data at said representative locations (0024, 0033, 0050, Figure 1, supra claim 1)
calibrate said algorithm by direct measurement of the moisture in the soil at each of said representative locations by respective soil moisture sensors (0029, 0033, 0051); and
use measured parameters of rainfall (0064), soil type (0049-50), irrigation historical data (0053) and crop factor (0049) with said algorithm to derive or interpolate soil moisture at said selected location within said irrigation district (e.g. as interpreted, as inputs into the model for determining soil moisture at selected locations, 0031, 0040, 0049, 0053 ,0055-56, 0063, Figure 1)
10.    Mewes et al. teaches the apparatus of claim 8 wherein said irrigation historical data is based on the-time and volume of the irrigation to provide saturation data on said soil moisture (0053, 0064)
12.  Mewes et al. teaches the apparatus of claim 8, further comprising:
     An-an irrigation management system to irrigate predetermined areas of an-the irrigation distric0041, 0048 0050, 0053)

  14. Mewes et al. teaches the apparatus of claim 12 wherein said irrigation management system is configured to monitor said soil moisture at said plurality of representative locations and monitor at least one or more of climate forecast, water orders from end users, crop details, water levels, and flow gate opening measurements of said irrigation district (0041, 0048 0050, 0053)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (PG/PUB 20180164762) in view over Chan et al. (PG/PUB 2018/0306914).
2.    Mews et al. teaches the method of claim 1 but does not teach the ground penetrating radar limitations as described.  Chan et al. teaches the ground penetrating radar limitations as described below.
     said soil type is determined by ground penetrating radar to develop a relationship between the radar signal and  a water holding capacity of the soil (Chan et al., ABSTRACT, 0003-0004, 0025, 0027, 0031, 0037, 0044-45, 0052)
  One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Chan (e.g. determining soil type using ground penetrating radar), to the teachings of Mewes et al. (e.g. obtaining input data via remotely piloted vehicles for field level data for determining soil profile data, claim 1, 0047), would achieve an expected and predictable result via combining said elements using known methods.  The application of the delivery systems of Chan based on ground penetrating radar data when applied to the irrigation planning system based on profiling soil data of Mewes would have resulted in an improved invention by optimizing seed delivery (Chan, 0002: see seed planting based on soil characteristics)

9.    Mewes et al. teaches the apparatus of claim 8, but does not teach the ground penetrating radar limitations as described.  Chan teaches the ground penetrating radar limitations as described below:

  One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Chan (e.g. determining soil type using ground penetrating radar), to the teachings of Mewes et al. (e.g. obtaining input data via remotely piloted vehicles for field level data for determining soil profile data, claim 1, 0047), would achieve an expected and predictable result via combining said elements using known methods.  The application of the delivery systems of Chan based on ground penetrating radar data when applied to the irrigation planning system based on profiling soil data of Mewes would have resulted in an improved invention by optimizing seed delivery (Chan, 0002: see seed planting based on soil characteristics)


Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (PG/PUB 20180164762) in view over Vasilenko (PG/PUB 2018/0070537).
4.    Mewes et al. teaches the method of claim 1 but does not teach the solar spectrum limitations as described.  Vasilenko teaches the solar spectrum limitations as described below.  
 wherein said solar radiation spectrum includes visible light and near-infrared light (Figure 1: “Visible Light Spectrum” vs. “NIR”)

11.    The cited combination of prior art teaches the apparatus of claim 8, but does not teach the solar spectrum limitations as described.  Vasilenko teaches the solar spectrum limitations as described below.  
 wherein said solar radiation spectrum includes visible light and near-infrared light (Figure 1: “Visible Light Spectrum” vs. “NIR”)
   One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Vasilenko (e.g. where the solar radiation includes visible and near infra-red light), to the teachings of Mewes et al. (e.g. relating at plant properties to weather conditions including radiation, 0008, 0019, 0024), would achieve an expected and predictable result via combining said elements using known methods.  The determination of said solar radiation properties would have commended itself for optimizing the system of Mewes (0002) by promoting optimal plant growth (Vasilenko, 0013)


s 6, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mewes et al. (PG/PUB 20180164762) in view over Safreno (PG.PUB 20120029709).
6. Mewes et al. teaches the method of claim 5 but does not teach the catchments limitations as described.  Safreno teaches the catchment limitations as described below.
      comprising said irrigation management system monitoring an irrigation conveyance network from catchments to supply water to areas to be irrigated under demand by said end users (see the irrigation management system for monitoring a conveyance network based on a water supply, as per Mewes et al. (Figure 1, 0053, supra claim 1) and see the catchments to supply water to areas to be irrigation under demand by said users, ABSTRACT, 0007, 0011, 0014, 0021, Figure 5)
  One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Safreno (e.g. monitoring the supply of water from catchments for areas to be irrigation), to the teachings of Mewes (e.g. obtaining input data related to the type of irrigation system), would achieve an expected and predictable result via combining said elements using known methods.  The application of sustainable irrigation methods of Safreno based in part on feedback control of remotely located catchments to the irrigation planning method of Mewes would have resulted in improved sustainability measures.  (Safreno, 0002, 0011) 
13. The cited combination of prior art teaches the apparatus of claim 12 does not teach the catchments limitations as described.  Safreno teaches the catchment limitations as described below.
      wherein said irrigation management system monitoring an irrigation conveyance network from catchments to supply water to areas to be irrigated under demand by said end users (see the 
  One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Safreno (e.g. monitoring the supply of water from catchments for areas to be irrigation), to the teachings of Mewes (e.g. obtaining input data related to the type of irrigation system), would achieve an expected and predictable result via combining said elements using known methods.  The application of the sustainable irrigation methods of Safreno based in part on feedback control of remotely located catchments to the irrigation planning method of Mewes would have resulted in improved sustainability measures.  (Safreno, 0002, 0011) 

15.    Mewes teaches the irrigation management system of claim 14 but does not teach the weather stations included with a plurality of flow gates as described.  Safreno teaches a plurality of flow gates and weather station limitations as described below.
       wherein said weather stations are included with a plurality of said flow gates (Safreno, see at least one weather station included as part of the network comprising a plurality of flow gates. 0035, 0038-39, 0056, 0065, Figure 6  “Included” is interpreted as “comprise as a part of a whole or group,” https://www.merriam-webster.com/dictionary/include.  Accordingly, a weather station is part of the network comprising a plurality of flood gates)
   One of ordinary skill in the art before the effective filing date of the invention applying the teachings of Safreno (e.g. including weather stations with a plurality of flood gates), to the  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See remote soil measurement and control
 20160255763 20200026250 20190049422 20150347647
See catchments
 20180220600
See general water distribution networks
20100222932
Crop Modelling
20170061052  20150370935

***ET (Evapotranspiration) Model (claim 1 relevancy)
20030109964- ABSTRACT

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117